                                     Case 2:19-cv-01388-RFB-NJK Document 36
                                                                         35 Filed 06/16/20
                                                                                  06/15/20 Page 1 of 2



                       1        ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                                Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                       5        Email:       rgrandgenett@littler.com
                                             kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       BARCLAYS SERVICES LLC

                       8                                        UNITED STATES DISTRICT COURT
                       9                                              DISTRICT OF NEVADA
                    10
                               ANDREA D. ALONGI, an individual,                   Case No. 2:19-cv-01388-RFB-NJK
                    11
                                                  Plaintiffs,
                    12                                                             STIPULATION AND ORDER TO VACATE
                               vs.                                                 CONTINUED EARLY NEUTRAL
                    13                                                             EVALUATION SESSION
                               BARCLAYS SERVICES LLC, a Delaware
                    14         limited liability company; and ROE
                               DEFENDANTS 1-10, all of whose true
                    15         names are unknown, INCLUSIVE,

                    16                            Defendants.

                    17

                    18
                                        Defendant BARCLAYS SERVICES LLC (“Defendant”) and ANDREA D. ALONGI
                    19
                               (“Plaintiff”), by and through their respective counsel of record, hereby stipulate and agree to VACATE
                    20
                               the pending continued Early Neutral Evaluation session, scheduled before Magistrate Judge Brenda
                    21
                               Weksler on June 19, 2020 (ECF No. 33), in light of the fact that the parties have reached an impasse
                    22
                               on their respective legal and factual positions, which they do not believe can be resolved or otherwise
                    23
                               compromised for purposes of a formal Early Neutral Evaluation session worthy of this Court’s time
                    24
                               and the parties’ respective resources. If during discovery or at some later point in litigation, the parties
                    25
                               believe a continuation of the ENE would be beneficial, they will petition the Court for one.
                    26
                               ///
                    27
                               ///
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:19-cv-01388-RFB-NJK Document 36
                                                                      35 Filed 06/16/20
                                                                               06/15/20 Page 2 of 2



                       1              This is the first request to vacate the continued ENE. The parties make this request in good

                       2       faith and not for the purpose of delay.

                       3       Dated: June 15, 2020                            Dated: June 15, 2020
                       4       Respectfully submitted,                         Respectfully submitted,
                       5

                       6       /s/ April R. Bradshaw, Esq._______              _/s/ Z. Kathryn Branson, Esq.________
                               APRIL R. BRADSHAW, ESQ.                         ROGER L. GRANDGENETT, II, ESQ.
                       7       BRADSHAW LAW GROUP                              Z. KATHRYN BRANSON, ESQ.
                                                                               LITTLER MENDELSON, P.C.
                       8       Attorney for Plaintiff
                       9       ANDREA D. ALONGI                                Attorneys for Defendant
                                                                               BARCLAYS SERVICES LLC
                    10

                    11
                                                                         IT IS SO ORDERED.
                    12                                                        IT IS SO ORDERED
                                                                         DatedDATED:
                                                                              this ____10:17
                                                                                        day ofam,
                                                                                              ____________, 2020.
                                                                                                  June 16, 2020
                    13

                    14
                                                                         _____________________________________
                    15                                                   UNITED  STATES DISTRICT COURT JUDGE
                                                                              _________________________________
                                                                              BRENDA WEKSLER
                    16                                                        UNITED STATES MAGISTRATE JUDGE
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                             2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
